                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

DADRAIN BANKS                                                               PLAINTIFF

V.                         CASE NO. 4:19-CV-291-DPM-BD

PULASKI COUNTY SHERIFF DEPT, et al.                                      DEFENDANTS

                                        ORDER

      Plaintiff Dadrain Banks filed the complaint in this case while held in Pulaski

County Detention Facility. (Docket entry #1) For screening purposes, Mr. Banks has

stated claims for unconstitutional conditions of confinement against Defendants Vance,

Waters, and Scott.

      The Clerk of Court is directed to prepare summonses for Defendants Vance,

Waters, and Scott. The United States Marshal is directed to serve copies of the complaint,

with any attachments (#1), the amended complaint (#14) and summonses for Defendants

Vance, Waters, and Scott without requiring prepayment of fees and costs or security.

Service for Defendants Vance, Waters, and Scott should be through the Pulaski County

Detention Facility, 3201 West Roosevelt Road, Little Rock, Arkansas 72204.

      IT IS SO ORDERED, this 18th day of July, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
